
	
		II
		Calendar No. 300
		112th CONGRESS
		2d Session
		S. 1665
		[Report No. 112–135]
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Begich (for himself,
			 Mr. Rockefeller, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			January 26, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize appropriations for the Coast Guard for
		  fiscal years 2012 and 2013, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Coast Guard Authorization Act
			 for Fiscal Years 2012 and 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					TITLE
				I—Authorization
					Sec. 101. Authorization of
				appropriations.
					Sec. 102. Authorized levels of military
				strength and training.
					TITLE
				II—Organization
					Sec. 201. Coast Guard authority to
				operate and maintain Coast Guard assets.
					Sec. 202. Clarification of Coast Guard
				ice operations mission.
					TITLE
				III—Personnel
					Sec. 301. Acquisition workforce
				expedited hiring authority.
					Sec. 302. Inactive duty promotion list
				flag officers in active status.
					Sec. 303. Officers
				recommended for promotion.
					Sec. 304. Original
				appointment of permanent commissioned officers.
					Sec. 305. Academy pay,
				allowances, and emoluments.
					Sec. 306. Academy policy on sexual
				harassment and sexual violence.
					Sec. 307. Coast Guard auxiliarists
				enrollment eligibility.
					TITLE
				IV—Administration
					Sec. 401. Advance procurement
				funding.
					Sec. 402. Authority to maintain United
				States polar icebreaking capability.
					Sec. 403. Forward operating
				facility.
					Sec. 404. National response
				functions.
					Sec. 405. Conforming
				amendment.
					TITLE V—Shipping and
				navigation
					Sec. 501. Designation of St. George
				Harbor as a harbor of refuge.
					Sec. 502. Protection and fair treatment
				of seafarers.
					Sec. 503. Delegation of
				authority.
					Sec. 504. Report on establishment of
				arctic deep water port.
					TITLE
				VI—Miscellaneous
					Sec. 601. Conveyance of decommissioned
				Coast Guard cutter STORIS.
					Sec. 602. Coast Guard administrative
				costs.
					Sec. 603. Oil spill liability trust fund
				investment amount.
					Sec. 604. Dry dock
				operation.
					Sec. 605. Technical
				amendments.
				
			IAuthorization
			101.Authorization
			 of appropriations
				(a)Fiscal year
			 2012Funds are authorized to be appropriated for fiscal year 2012
			 for necessary expenses of the Coast Guard as follows:
					(1)For the operation
			 and maintenance of the Coast Guard, $7,077,783,000 of which $24,500,000 is
			 authorized to be derived from the Oil Spill Liability Trust Fund to carry out
			 the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)).
					(2)For the
			 acquisition, construction, rebuilding, renovation, and improvement of aids to
			 navigation, shore and offshore facilities, vessels, and aircraft, including
			 equipment related thereto, $1,421,924,000 of which—
						(A)$20,000,000 shall
			 be derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)), to remain available until expended;
						(B)$642,000,000 is
			 authorized to acquire, effect major repairs to, renovate, or improve vessels,
			 small boats, and related equipment;
						(C)$289,000,000 is
			 authorized to acquire, effect major repairs to, renovate, or improve aircraft
			 or increase aviation capability;
						(D)$166,140,000 is
			 authorized for other equipment;
						(E)$213,692,000 is
			 authorized for shore facilities, aids to navigation facilities, and military
			 housing, of which not more than $14,000,000 shall be derived from the Coast
			 Guard Housing Fund; and
						(F)$110,192,000 is
			 authorized for personnel compensation and benefits and related costs.
						(3)For research,
			 development, testing, and evaluation of technologies, materials, and human
			 factors directly related to improving the performance of the Coast Guard's
			 mission in search and rescue, aids to navigation, marine safety, marine
			 environmental protection, enforcement of laws and treaties, ice operations,
			 oceanographic research, and defense readiness, $19,779,000.
					(4)For retired pay
			 (including the payment of obligations otherwise chargeable to lapsed
			 appropriations for this purpose), payments under the Retired Serviceman's
			 Family Protection and Survivor Benefit Plans, and payments for medical and
			 dental care of retired personnel and their dependents under chapter 55 of title
			 10, United States Code, $1,440,157,000, to remain available until
			 expended.
					(5)For alteration or
			 removal of bridges over navigable waters of the United States constituting
			 obstructions to navigation, and for personnel and administrative costs
			 associated with the Alteration of Bridges Program, $16,000,000.
					(6)For environmental
			 compliance and restoration functions under
			 chapter 19 of title 14,
			 United States Code, $16,699,000.
					(7)For operation and
			 maintenance of the Coast Guard Reserve program, $136,778,000.
					(b)Fiscal year
			 2013Funds are authorized to be appropriated for fiscal year 2013
			 for necessary expenses of the Coast Guard as follows:
					(1)For the operation
			 and maintenance of the Coast Guard, $7,077,783,000 of which $24,500,000 is
			 authorized to be derived from the Oil Spill Liability Trust Fund to carry out
			 the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)).
					(2)For the
			 acquisition, construction, rebuilding, renovation, and improvement of aids to
			 navigation, shore and offshore facilities, vessels, and aircraft, including
			 equipment related thereto, $1,421,924,000 of which—
						(A)$20,000,000 shall
			 be derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)), to remain available until expended;
						(B)$642,000,000 is
			 authorized to acquire, effect major repairs, renovate, or improve vessels,
			 small boats, and related equipment;
						(C)$289,000,000 is
			 authorized to acquire, effect major repairs, renovate, or improve aircraft or
			 increase aviation capability;
						(D)$166,140,000 is
			 authorized for other equipment;
						(E)$213,692,000 is
			 authorized for shore facilities, aids to navigation facilities, and military
			 housing, of which not more than $14,000,000 shall be derived from the Coast
			 Guard Housing Fund; and
						(F)$110,192,000 is
			 authorized for personnel compensation and benefits and related costs.
						(3)For research,
			 development, testing, and evaluation of technologies, materials, and human
			 factors directly related to improving the performance of the Coast Guard's
			 mission in search and rescue, aids to navigation, marine safety, marine
			 environmental protection, enforcement of laws and treaties, ice operations,
			 oceanographic research, and defense readiness, $19,779,000.
					(4)For retired pay
			 (including the payment of obligations otherwise chargeable to lapsed
			 appropriations for this purpose), payments under the Retired Serviceman's
			 Family Protection and Survivor Benefit Plans, and payments for medical and
			 dental care of retired personnel and their dependents under chapter 55 of title
			 10, United States Code, such sums as are required, to remain available until
			 expended.
					(5)For alteration or
			 removal of bridges over navigable waters of the United States constituting
			 obstructions to navigation, and for personnel and administrative costs
			 associated with the Alteration of Bridges Program, $16,000,000.
					(6)For environmental
			 compliance and restoration functions under
			 chapter 19 of title 14,
			 United States Code, $16,699,000.
					(7)For operation and
			 maintenance of the Coast Guard Reserve program, $136,778,000.
					102.Authorized
			 levels of military strength and training
				(a)Fiscal year
			 2012
					(1)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 47,000 for the fiscal year ending on September 30,
			 2012.
					(2)Military
			 training student loadsFor fiscal year 2012, the Coast Guard is
			 authorized average military training student loads as follows:
						(A)For recruit and
			 special training, 2,500 student years.
						(B)For flight
			 training, 165 student years.
						(C)For professional
			 training in military and civilian institutions, 350 student years.
						(D)For officer
			 acquisition, 1,200 student years.
						(b)Fiscal year
			 2013
					(1)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 49,350 for the fiscal year ending on September 30,
			 2013.
					(2)Military
			 training student loadsFor fiscal year 2013, the Coast Guard is
			 authorized average military training student loads as follows:
						(A)For recruit and
			 special training, 2,625 student years.
						(B)For flight
			 training, 173 student years.
						(C)For professional
			 training in military and civilian institutions, 368 student years.
						(D)For officer
			 acquisition, 1,260 student years.
						IIOrganization
			201.Coast Guard
			 authority to operate and maintain Coast Guard assets
				(a)In
			 generalSection 93 of title 14, United States
			 Code, is amended by adding at the end the following:
					
						(e)Operation and
				maintenance of Coast Guard assets and facilitiesAll authority,
				including programmatic budget authority, for the operation and maintenance of
				Coast Guard vessels, aircraft, systems, aides to navigation, infrastructure,
				and any other Coast Guard assets or facilities, shall be allocated to and
				vested in the Coast Guard and the department in which the Coast Guard is
				operating.
						.
				202.Clarification
			 of Coast Guard ice operations mission
				(a)Coast guard
			 provision of Federal icebreaking servicesChapter 5 of title 14, United
			 States Code, is amended by inserting after section 86 the following:
					
						87.Provision of
				icebreaking services
							(a)In
				generalNotwithstanding any other provision of law, except as
				provided in subsection (b), the Coast Guard shall be the sole supplier of
				icebreaking services, on an advancement or reimbursable basis, to each Federal
				agency that requires icebreaking services.
							(b)ExceptionIn
				the event that a Federal agency requires icebreaking services and the Coast
				Guard is unable to provide the services, the Federal agency may acquire
				icebreaking services from another
				entity.
							.
				(b)Priority of
			 Coast Guard missions in polar regions
					(1)Section
			 110Section 110(b)(2) of the Arctic Research and Policy Act of
			 1984 (15 U.S.C.
			 4109(b)(2)) is amended—
						(A)by inserting
			 to execute the statutory missions of the Coast Guard and after
			 needed; and
						(B)by inserting
			 and all budget authority related to such operations after
			 projects,.
						(2)Section
			 312Section 312(c) of the Antarctic Marine Living Resources
			 Convention Act of 1984 (16 U.S.C. 2441(c)) is amended by
			 inserting to execute the statutory missions of the Coast Guard
			 and after needed.
					(c)Conforming
			 amendmentThe table of contents for
			 chapter
			 5 of title 14, United States Code, is amended by inserting
			 after the item relating to section 86 the following:
					
						
							87. Provision of
				icebreaking
				services.
						
						.
				IIIPersonnel
			301.Acquisition
			 workforce expedited hiring authoritySection 404 of the Coast Guard Authorization
			 Act of 2010 (124 Stat. 2950) is amended—
				(1)in subsection
			 (a)(1), by striking as shortage category positions and inserting
			 as positions for which there is a shortage of candidates or a critical
			 hiring need; and
				(2)in subsection
			 (b)—
					(A)by striking
			 paragraph and inserting section; and
					(B)by striking
			 2012 and inserting 2015.
					302.Inactive duty
			 promotion list flag officers in active statusSection 724(b)(2) of
			 title 14, United States Code, is amended by striking two and
			 inserting 3.
			303.Officers
			 recommended for promotionSection 259(c)(1) of
			 title 14, United States Code, is amended by striking After
			 selecting and inserting In selecting.
			304.Original
			 appointment of permanent commissioned officersSection 211 of title
			 14, United States Code, is amended by adding at the end the following:
				
					(d)For purposes of
				this section, the term original with respect to the appointment of
				a member of the Coast Guard refers to the member's most recent appointment in
				the Coast Guard that is neither a promotion nor a
				demotion.
					.
			305.Academy pay,
			 allowances, and emolumentsSection 195 of title
			 14, United States Code, is amended—
				(1)by striking
			 person each place it appears and inserting foreign
			 national; and
				(2)by striking
			 pay and allowances each place it appears and inserting
			 pay, allowances, and emoluments.
				306.Academy policy
			 on sexual harassment and sexual violence
				(a)EstablishmentChapter 9 of title 14, United
			 States Code, is amended by adding at the end the following:
					
						200.Policy on
				sexual harassment and sexual violence
							(a)Required
				policyThe Commandant shall direct the Superintendent of the
				Academy to prescribe a policy on sexual harassment and sexual violence. The
				policy shall apply to each member of the Coast Guard Academy personnel. For
				purposes of this section, the term Coast Guard Academy personnel
				includes cadets.
							(b)Policy
				specificationsThe policy under subsection (a) shall
				include—
								(1)programs to
				promote awareness of the incidence of rape, acquaintance rape, and other sexual
				offenses of a criminal nature on and off the Academy reservation;
								(2)the procedure that
				a victim of sexual harassment or sexual violence on or off the Academy
				reservation shall follow if the victim chooses to report the sexual harassment
				or sexual violence, including—
									(A)how to report the
				alleged sexual harassment or sexual violence, including—
										(i)the name and
				contact information of each person that the victim must contact; and
										(ii)an option for
				confidential reporting;
										(B)the name and
				contact information of each person that the victim can contact for assistance;
				and
									(C)how to preserve
				evidence;
									(3)the procedure for
				disciplinary action against a member of the Coast Guard Academy personnel who
				commits sexual harassment or sexual violence;
								(4)any other
				authorized sanctions against a member of the Coast Guard Academy personnel who
				commits sexual harassment or sexual violence; and
								(5)required training
				on the policy for each member of the Coast Guard Academy personnel, including a
				specific training requirement for each member of the Coast Guard Academy
				personnel who process allegations of sexual harassment or sexual
				violence.
								(c)Assessment
								(1)In
				generalThe Commandant shall direct the Superintendent of the
				Academy to conduct an assessment during each Academy program year to determine
				the effectiveness of the policy under subsection (a).
								(2)Biennial
				surveyEach assessment under paragraph (1) that is conducted
				during an odd-numbered program year shall include a survey of Coast Guard
				Academy personnel. The survey shall—
									(A)measure—
										(i)the incidence,
				during that program year, of sexual harassment and sexual violence, on or off
				the Academy reservation, that were reported under subsection (b)(2); and
										(ii)the incidence,
				during that program year, of sexual harassment and sexual violence, on or off
				the Academy reservation, that were not reported under subsection (b)(2);
				and
										(B)assess the
				perceptions of Coast Guard Academy personnel regarding—
										(i)the policy,
				training, and procedures on sexual harassment and sexual violence;
										(ii)the enforcement
				of the policy;
										(iii)the incidence of
				sexual harassment and sexual violence involving Coast Guard Academy personnel;
				and
										(iv)any other issues
				relating to sexual harassment and sexual violence involving Coast Guard Academy
				personnel, that the Superintendent of the Academy considers relevant.
										(d)Report
								(1)In
				generalThe Commandant shall direct the Superintendent of the
				Academy to submit a report to the Commandant each Academy program year on
				sexual harassment and sexual violence involving a member of the Coast Guard
				Academy personnel that year.
								(2)Report
				specificationsA report under paragraph (1) shall include—
									(A)the number of
				reported incidents of sexual violence, on or off the Academy reservation,
				involving a member of the Coast Guard Academy, categorized by the type of
				offence, such as rape and sexual assault;
									(B)the number of
				reported incidents under subparagraph (A) that were substantiated;
									(C)any updates to the
				policy, training, or procedures on sexual harassment and sexual violence under
				this section during the Academy program year; and
									(D)a plan detailing
				the action that will be taken during the subsequent Academy program year to
				respond to and prevent sexual harassment and sexual violence, on or off the
				Academy reservation, involving a member of the Coast Guard Academy.
									(3)Biennial
				surveyEach report under paragraph (1) that is submitted during
				an odd-numbered program year shall include the results of the survey under
				subsection (c)(2).
								(4)Transmission of
				reportNot later than 90 days after the date of receipt of a
				report under paragraph (1), the Commandant shall transmit a copy of the report
				and the Commandant’s comments on the report to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Transportation
				and Infrastructure of the House of
				Representatives.
								.
				(b)Conforming
			 AmendmentThe table of contents for
			 chapter
			 9 of title 14, United States Code, is amended by inserting
			 after the item relating to section 199 the following:
					
						
							200. Academy policy on
				sexual harassment and sexual
				violence.
						
						.
				307.Coast Guard
			 auxiliarists enrollment eligibilitySection 823 of title
			 14, United States Code, is amended to read as follows:
				
					823.Eligibility,
				enrollmentsThe Auxiliary
				shall be composed of citizens of the United States and its territories and
				possessions, and of aliens lawfully admitted for permanent residence, as
				defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20))—
						(1)who are owners, sole or part, of
				motorboats, yachts, aircraft, or radio stations; or
						(2)who by reason of their special training or
				experience are deemed by the Commandant to be qualified for duty in the
				Auxiliary, and who may be enrolled therein pursuant to applicable
				regulations.
						.
			IVAdministration
			401.Advance
			 procurement fundingWith
			 respect to any Coast Guard vessel for which amounts are appropriated or
			 otherwise made available for vessels for the Coast Guard in any fiscal year,
			 the Secretary may enter into a contract or place an order, in advance of a
			 contract or order for construction of a vessel, for—
				(1)materials, parts,
			 components, and effort for the vessel;
				(2)the advance
			 construction of parts or components for the vessel;
				(3)protection and
			 storage of materials, parts, or components for the vessel; and
				(4)production
			 planning, design, and other related support services that reduce the overall
			 procurement lead time of the vessel.
				402.Authority to
			 maintain United States polar icebreaking capability
				(a)In
			 generalThe Secretary of the department in which the Coast Guard
			 is operating shall acquire, either through new construction or the rebuilding,
			 renovating, or improving of existing Coast Guard assets, not less than 2 heavy
			 polar icebreakers for operation by the Coast Guard.
				(b)Necessary
			 measuresThe Secretary shall take all necessary measures,
			 including the provision of necessary operation and maintenance funding, to
			 ensure that—
					(1)the Coast Guard
			 maintains, at a minimum, its current vessel capacity, including 1 medium and 2
			 heavy polar icebreakers, for carrying out ice operations and other Coast Guard
			 missions in the Arctic and Antarctic, Great Lakes, and New England regions;
			 and
					(2)any such vessels
			 that are not fully operational are brought up to, and maintained at, full
			 operational capability.
					(c)ReimbursementNothing
			 in this section shall preclude the Secretary from seeking reimbursement for
			 operation and maintenance costs of the polar icebreakers from other Federal
			 agencies and entities, including foreign countries, that benefit from the use
			 of the polar icebreakers.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of the department in which the Coast Guard is operating such sums as
			 may be necessary—
					(1)to acquire the
			 polar icebreakers under subsection (a); and
					(2)to maintain and
			 operate the polar icebreaker fleet under subsection (b).
					403.Forward
			 operating facilityNot later
			 than 180 days after the date of enactment of this Act, the Secretary of the
			 department in which the Coast Guard is operating may construct or lease hangar,
			 berthing, and messing facilities in the Aleutian Island-Bering Sea operating
			 area. The facilities shall—
				(1)support aircraft
			 maintenance, including exhaust ventilation, heat, engine wash system, head
			 facilities, fuel, ground support services, and electrical power; and
				(2)provide shelter
			 for both current helicopter assets and those projected to be located at Air
			 Station Kodiak, Alaska for at least 20 years.
				404.National
			 response functions
				(a)In
			 generalSection 311 of the Federal Water Pollution Control Act
			 (33 U.S.C.
			 1321) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (23); and
						(B)redesignating
			 paragraphs (24) through (26) as paragraphs (23) through (25),
			 respectively;
						(2)in subsection
			 (j)(2), by striking National Response Unit. through
			 acting through the National Response Unit and inserting the
			 following:
						
							(2)National
				response functionsThe Secretary of the department in which the
				Coast Guard is operating—
							;
				and
					(3)in subsection
			 (j)(4)(C)(vi), by striking , and into operating procedures of the
			 National Response Unit.
					(b)Conforming
			 AmendmentSection 4202(b) of the Oil Pollution Act of 1990 (33
			 U.S.C. 1321 note) is amended—
					(1)by striking
			 paragraph (2); and
					(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
					405.Conforming
			 amendmentSection 210 of the
			 Coast Guard and Maritime Transportation Act of 2006 (14 U.S.C. 93 note) is
			 repealed.
			VShipping and
			 navigation
			501.Designation of
			 St. George Harbor as a harbor of refuge
				(a)ConsultationNot
			 later than 1 year after the date of enactment of this Act, the Commandant of
			 the Coast Guard shall consult with appropriate Federal agencies and with State
			 and local interests to determine what improvements are necessary to make the
			 harbor at St. George, Alaska, a fully functional harbor of refuge throughout
			 the year.
				(b)PurposesThe
			 purposes of the consultation under subsection (a) shall be to enhance safety of
			 human life at sea and protect the marine environment in the Central Bering
			 Sea.
				(c)ReportNot
			 later than 90 days after making the determination under subsection (a), the
			 Commandant shall inform the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives in writing of the improvements necessary to make the
			 harbor at St. George, Alaska, a fully functional harbor of refuge throughout
			 the year.
				502.Protection and
			 fair treatment of seafarers
				(a)In
			 generalChapter 111 of title 46,
			 United States Code, is amended by adding at the end the following:
					
						11113.Protection
				and fair treatment of seafarers
							(a)PurposeThe
				purpose of this section shall be to ensure the protection and fair treatment of
				seafarers.
							(b)Special
				fund
								(1)EstablishmentThere
				is established in the Treasury a special fund known as the Support of
				Seafarers Fund.
								(2)Use of amounts
				in FundThe amounts deposited into the Fund shall be available to
				the Secretary, without further appropriation and without fiscal year
				limitation, to—
									(A)pay necessary
				support under subsection (c)(1); and
									(B)reimburse a
				shipowner for necessary support under subsection (c)(2).
									(3)Amounts credited
				to FundNotwithstanding any other provision of law, the Fund may
				receive—
									(A)any moneys ordered
				to be paid to the Fund as a form of credit in lieu of community service under
				section
				3563(b) of title 18 to the extent permitted under paragraph
				(4);
									(B)amounts reimbursed
				or recovered under subsection (e);
									(C)amounts
				appropriated to the Fund; and
									(D)appropriations
				available to the Secretary for transfer.
									(4)Prerequisite for
				community service creditsThe Fund may receive credits under
				paragraph (3)(A) if the unobligated balance of the Fund is less than
				$5,000,000.
								(5)Report
				required
									(A)In
				generalExcept as provided under subparagraph (B), the Secretary
				may not obligate any amount in the Fund in a given fiscal year unless the
				Secretary submits a report to Congress, concurrent with the President’s budget
				submission for that fiscal year, that describes—
										(i)the amounts
				credited to the Fund under paragraph (3) for the preceding fiscal year;
										(ii)in detail, the
				activities for which amounts were charged; and
										(iii)the projected
				level of expenditures from the Fund for the upcoming fiscal year, based
				on—
											(I)on-going
				activities; and
											(II)new cases,
				derived from historic data.
											(B)ExceptionSubparagraph
				(A) shall not apply to obligations during the first fiscal year during which
				amounts are credited to the Fund.
									(6)Fund
				managerThe Secretary shall designate a Fund manager. The Fund
				manager shall—
									(A)ensure the
				visibility and accountability of transactions utilizing the Fund;
									(B)prepare the report
				under paragraph (5);
									(C)monitor the
				unobligated balance of the Fund; and
									(D)provide notice to
				the Secretary and the Attorney General whenever the unobligated balance of the
				Fund is less than $5,000,000.
									(c)AuthorityThe
				Secretary may—
								(1)pay, in whole or
				in part, without further appropriation and without fiscal year limitation, from
				amounts in the Fund, necessary support of—
									(A)a seafarer
				that—
										(i)enters, remains,
				or is paroled into the United States; and
										(ii)is involved in an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard; and
										(B)a seafarer that
				the Secretary determines was abandoned in the United States; and
									(2)reimburse, in
				whole or in part, without further appropriation and without fiscal year
				limitation, from amounts in the Fund, a shipowner that has filed a bond or
				surety satisfactory under subsection (f) and provides necessary support of a
				seafarer, for the costs of necessary support if the Secretary determines that
				reimbursement is necessary to avoid serious injustice.
								(d)LimitationNothing
				in this section shall be construed—
								(1)to create a right,
				benefit, or entitlement to necessary support; or
								(2)to compel the
				Secretary to pay or reimburse the cost of necessary support.
								(e)Reimbursement;
				recovery
								(1)In
				generalA shipowner shall reimburse the Fund an amount equal to
				the total amount paid from the Fund for necessary support of a seafarer plus a
				surcharge of 25 percent of the total amount if—
									(A)the
				shipowner—
										(i)during the course
				of an investigation, reporting, documentation, or adjudication of any matter
				that the Coast Guard referred to a United States Attorney or the Attorney
				General, fails to provide necessary support of a seafarer who was paroled into
				the United States to facilitate the investigation, reporting, documentation, or
				adjudication; and
										(ii)subsequently
				receives a criminal penalty; or
										(B)the shipowner,
				under any circumstance, abandons a seafarer in the United States, as determined
				by the Secretary.
									(2)EnforcementIf
				a shipowner fails to reimburse the Fund under paragraph (1), the Secretary
				may—
									(A)proceed in rem
				against any vessel of the shipowner in the Federal district court for the
				district in which the vessel is found; and
									(B)withhold or revoke
				the clearance required under section 60105 of any vessel of the shipowner
				wherever the vessel is found.
									(3)RemedyA
				vessel may obtain clearance from the Secretary after it is withheld or revoked
				under paragraph (2)(B) if the shipowner reimburses the Fund the amount required
				under paragraph (1).
								(f)Bond and
				surety
								(1)AuthorityThe
				Secretary may require a bond or a surety satisfactory to the Secretary as an
				alternative to withholding or revoking clearance under subsection (e)
				if—
									(A)in the opinion of
				the Secretary the bond or surety satisfactory is necessary to facilitate an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard; and
									(B)the surety
				corporation providing the bond or surety satisfactory is authorized by the
				Secretary of the Treasury under
				section
				9305 of title 31 to provide surety bonds under
				section
				9304 of title 31.
									(2)ApplicationThe
				authority to require a bond or surety satisfactory or to request the
				withholding or revocation of the clearance under subsection (e) applies to any
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard.
								(g)DefinitionsIn
				this section:
								(1)Abandons;
				abandonedThe term abandons or
				abandoned means—
									(A)a shipowner's
				unilateral severance of ties with a seafarer; or
									(B)a shipowner's
				failure to provide necessary support of a seafarer.
									(2)Bond or surety
				satisfactoryThe term bond or surety satisfactory
				means a negotiated instrument, the terms of which may, at the discretion of the
				Secretary, include provisions that require a shipowner to—
									(A)provide necessary
				support of a seafarer who has or may have information pertinent to an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard;
									(B)facilitate an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard;
									(C)stipulate to
				certain incontrovertible facts, including the ownership or operation of the
				vessel, or the authenticity of documents and things from the vessel;
									(D)facilitate service
				of correspondence and legal papers;
									(E)enter an
				appearance in United States district court;
									(F)comply with
				directions regarding payment of funds;
									(G)name an agent in
				the United States for service of process;
									(H)stipulate in
				United States district court as to the authenticity of certain
				documents;
									(I)provide assurances
				that no discriminatory or retaliatory measures will be taken against a seafarer
				involved in an investigation, reporting, documentation, or adjudication of any
				matter that is related to the administration or enforcement of any treaty, law,
				or regulation by the Coast Guard;
									(J)provide financial
				security in the form of cash, bond, or other means acceptable to the Secretary;
				and
									(K)provide for any
				other appropriate measures as the Secretary considers necessary to ensure the
				Government is not prejudiced by granting the clearance required under section
				60105 of title 46.
									(3)FundThe
				term Fund means the Support of Seafarers Fund established under
				this section.
								(4)Necessary
				supportThe term necessary support means normal
				wages, lodging, subsistence, clothing, medical care (including
				hospitalization), repatriation, and any other expense the Secretary considers
				appropriate.
								(5)SeafarerThe
				term seafarer means an alien crewman who is employed or engaged in
				any capacity on board a vessel subject to the jurisdiction of the United
				States.
								(6)ShipownerThe
				term shipowner means an individual or entity that owns, has an
				ownership interest in, or operates a vessel subject to the jurisdiction of the
				United States.
								(7)Vessel subject
				to the jurisdiction of the United StatesThe term vessel
				subject to the jurisdiction of the United States has the meaning given
				the term in section 70502(c), except that it excludes—
									(A)a vessel—
										(i)that is owned by
				the United States, a State or political subdivision thereof, or a foreign
				nation; and
										(ii)that is not
				engaged in commerce; and
										(B)a bareboat—
										(i)that is chartered
				and operated by the United States, a State or political subdivision thereof, or
				a foreign nation; and
										(ii)that is not
				engaged in commerce.
										(h)RegulationsThe
				Secretary may prescribe regulations to implement this
				section.
							.
				(b)Conforming
			 amendmentThe table of contents for
			 chapter 111 of title 46,
			 United States Code, is amended by inserting after the item relating to section
			 11112 the following:
					
						
							11113. Protection and
				fair treatment of
				seafarers.
						
						.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund $1,500,000 for each of fiscal years 2012, 2013, and 2014.
				503.Delegation of
			 authoritySection 3316 of
			 title 46, United States Code, is amended—
				(1)in subsection
			 (b)(2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)if the Secretary
				of State determines that the foreign classification society does not provide
				comparable services in or for the government of a country designated by the
				Secretary of State as a State Sponsor of
				Terrorism.
							;
					(2)in subsection
			 (d)(2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)if the Secretary
				of State determines that the foreign classification society does not provide
				comparable services in or for the government of a country designated by the
				Secretary of State as a State Sponsor of
				Terrorism.
							;
				and
					(3)by adding at the end the following—
					
						(e)The Secretary
				shall revoke an existing delegation made to a foreign classification society
				under subsection (b) or (d) if the Secretary of State determines that the
				foreign classification society provides comparable services in or for the
				government of a country designated by the Secretary of State as a State Sponsor
				of
				Terrorism.
						.
				504.Report on
			 establishment of arctic deep water port
				(a)StudyThe
			 Commandant of the Coast Guard shall conduct a study on the feasibility and
			 potential of establishing a deep water sea port in the Arctic to protect and
			 advance strategic United States interests within the Arctic region.
				(b)ScopeThe
			 study under subsection (a) shall include an analysis of:
					(1)the capability
			 that a deep water sea port would provide;
					(2)potential and
			 optimum locations for the port;
					(3)the resources
			 needed to establish the port;
					(4)the time frame
			 needed to establish the port;
					(5)the infrastructure
			 required to support the port; and
					(6)any other issues
			 the Secretary considers necessary to complete the study.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commandant shall
			 submit a report on the findings of the study under subsection (a) to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
				VIMiscellaneous
			601.Conveyance of
			 decommissioned Coast Guard cutter STORIS
				(a)In
			 generalThe Commandant of the Coast Guard shall convey the Coast
			 Guard Cutter STORIS to the Storis Museum under subsection (b) if the Commandant
			 determines that the cost to the Federal Government of conveying the Coast Guard
			 Cutter STORIS through the General Services Administration exceeds the cost to
			 the Federal Government of conveying to the STORIS Museum under subsection
			 (b).
				(b)Coast Guard
			 cutter STORISSubject to the cost determination under subsection
			 (a) and after the decommissioning of the Coast Guard Cutter STORIS, the
			 Commandant of the Coast Guard shall convey, without consideration, all right,
			 title, and interest owned by the United States in the Coast Guard Cutter STORIS
			 to the Storis Museum, a nonprofit entity of Juneau, Alaska, if the head of the
			 STORIS Museum agrees—
					(1)to use the vessel
			 as a historic memorial;
					(2)to make the United
			 States Coast Guard Cutter STORIS available to the public as a museum;
					(3)to work
			 cooperatively with other museums to provide education and memorialize the
			 maritime heritage of the United States Coast Guard Cutter STORIS and other
			 maritime activities in Alaska, the Pacific Northwest, the Arctic Ocean, and
			 adjacent oceans and seas;
					(4)that the vessel
			 will not be used for commercial transportation purposes;
					(5)to make the vessel
			 available to the United States Government if needed for use by the Commandant
			 in time of war or a national emergency or based on the critical needs of the
			 United States Coast Guard;
					(6)to hold the
			 Government harmless for any claims arising from exposure to hazardous
			 materials, including asbestos and polychlorinated biphenyls (PCBs), except for
			 claims arising from the use of the United States Coast Guard Cutter STORIS by
			 the Government; and
					(7)to any other
			 conditions the Commandant considers appropriate.
					(c)Treatment of
			 ConveyanceThe conveyance of the Coast Guard Cutter STORIS under
			 this section shall not be considered a distribution in commerce for purposes of
			 section 6(e) of the Toxic Substances Control Act (15 U.S.C.
			 2605(e)).
				(d)Other Excess
			 EquipmentThe Commandant may convey to the recipient of the Coast
			 Guard Cutter STORIS under this section any excess equipment or parts from other
			 decommissioned Coast Guard vessels for use to enhance the vessel's operability
			 and function for purposes of a public museum and historical display.
				602.Coast Guard
			 administrative costsSection
			 1012(a)(4) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(4)) is amended by
			 striking damages and inserting damages, including the
			 cost of commercial claims processing, expert services, training, technical
			 services, and other administrative and personnel costs to process
			 claims.
			603.Oil spill
			 liability trust fund investment amountNot later than 30 days after the date of
			 enactment of this Act, the Secretary of the Treasury shall increase the amount
			 invested in income producing securities under section 5006(b) of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2736(b)) by
			 $12,851,340.
			604.Dry dock
			 operationA vessel transported
			 in Dry Dock #2 (State of Alaska registration AIDEA FDD–2) shall not be
			 considered merchandise for purposes of
			 section
			 55102 of title 46, United States Code, if, during
			 transportation under that section, Dry Dock #2 is connected to electrical,
			 water, compressed air, and wastewater utility shoreside connections located in
			 Ketchikan, Alaska.
			605.Technical
			 amendments
				(a)Continuation on
			 active dutySection 290(a) of title 14, United
			 States Code, is amended in the second sentence by striking in the grade
			 of vice admiral and inserting in or above the grade of vice
			 admiral.
				(b)Failure of
			 selection and removal from active statusSection 740(d) of title
			 14, United States Code, is amended by striking that appointment
			 and inserting that Reserve appointment.
				(c)Table of
			 contentsThe table of contents for
			 chapter 17 of title 14,
			 United States Code, is amended by—
					(1)by striking the
			 item relating to section 669 and inserting the following:
						
							
								669. Telephone
				installation and
				charges.
							
							;
						and(2)by striking the
			 item relating to section 674 and inserting the following:
						
							
								674. Small boat station
				rescue
				capability.
							
							.
					
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Coast Guard Authorization Act
			 for Fiscal Years 2012 and 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Authorization
					Sec. 101. Authorization of
				appropriations.
					Sec. 102. Authorized levels of military
				strength and training.
					TITLE II—Organization
					Sec. 201. Coast Guard authority to operate and
				maintain Coast Guard assets.
					Sec. 202. Clarification of Coast Guard ice
				operations mission.
					TITLE III—Personnel
					Sec. 301. Acquisition workforce expedited
				hiring authority.
					Sec. 302. Officers recommended for
				promotion.
					Sec. 303. Original appointment of permanent
				commissioned officers.
					Sec. 304. Academy pay, allowances, and
				emoluments.
					Sec. 305. Academy policy on sexual harassment
				and sexual violence.
					Sec. 306. Coast Guard auxiliarists enrollment
				eligibility.
					TITLE
				IV—Administration
					Sec. 401. Advance procurement
				funding.
					Sec. 402. Multiyear procurement authority for
				Coast Guard National Security Cutters.
					Sec. 403. Requirement to maintain United States
				polar icebreaking capability.
					Sec. 404. Forward operating
				facility.
					Sec. 405. National response
				functions.
					Sec. 406. Conforming amendment.
					TITLE V—Shipping and
				navigation
					Sec. 501. Designation of St. George Harbor as a
				harbor of refuge.
					Sec. 502. Protection and fair treatment of
				seafarers.
					Sec. 503. Delegation of authority.
					Sec. 504. Report on establishment of arctic
				deep water port.
					Sec. 505. Risk analysis of
				transporting Canadian tar sands.
					TITLE
				VI—Miscellaneous
					Sec. 601. Conveyance of decommissioned Coast
				Guard Cutter STORIS.
					Sec. 602. Coast Guard administrative
				costs.
					Sec. 603. Oil spill liability trust fund
				investment amount.
					Sec. 604. Dry dock operation.
					Sec. 605. Technical amendments.
					Sec. 606. Vessel determinations.
					Sec. 607. Alteration of bridge obstructing
				navigation.
					Sec. 608. Documentation of LNG
				tankers.
					Sec. 609. Notice of arrival.
					Sec. 610. Homeporting of FSV HENRY B
				BIGELOW.
					Sec. 611. Higher volume port
				area regulatory definition change.
				
			IAuthorization
			101.Authorization of
			 appropriations
				(a)Fiscal year
			 2012Funds are authorized to be appropriated for fiscal year 2012
			 for necessary expenses of the Coast Guard as follows:
					(1)For the operation and
			 maintenance of the Coast Guard, $7,077,783,000 of which $24,500,000 is
			 authorized to be derived from the Oil Spill Liability Trust Fund to carry out
			 the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)).
					(2)For the acquisition,
			 construction, rebuilding, renovation, and improvement of aids to navigation,
			 shore and offshore facilities, vessels, and aircraft, including equipment
			 related thereto, $1,421,924,000 of which—
						(A)$20,000,000 shall be
			 derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)), to remain available until expended;
						(B)$642,000,000 is
			 authorized to acquire, effect major repairs to, renovate, or improve vessels,
			 small boats, and related equipment;
						(C)$289,000,000 is
			 authorized to acquire, effect major repairs to, renovate, or improve aircraft
			 or increase aviation capability;
						(D)$166,140,000 is
			 authorized for other equipment;
						(E)$213,692,000 is
			 authorized for shore facilities, aids to navigation facilities, and military
			 housing, of which not more than $14,000,000 shall be derived from the Coast
			 Guard Housing Fund; and
						(F)$110,192,000 is
			 authorized for personnel compensation and benefits and related costs.
						(3)For research,
			 development, testing, and evaluation of technologies, materials, and human
			 factors directly related to improving the performance of the Coast Guard's
			 mission in search and rescue, aids to navigation, marine safety, marine
			 environmental protection, enforcement of laws and treaties, ice operations,
			 oceanographic research, and defense readiness, $19,779,000.
					(4)For retired pay
			 (including the payment of obligations otherwise chargeable to lapsed
			 appropriations for this purpose), payments under the Retired Serviceman's
			 Family Protection and Survivor Benefit Plans, and payments for medical and
			 dental care of retired personnel and their dependents under chapter 55 of title
			 10, United States Code, $1,440,157,000, to remain available until
			 expended.
					(5)For alteration or removal
			 of bridges over navigable waters of the United States constituting obstructions
			 to navigation, and for personnel and administrative costs associated with the
			 Alteration of Bridges Program, $16,000,000.
					(6)For environmental
			 compliance and restoration functions under
			 chapter 19 of title 14,
			 United States Code, $16,699,000.
					(7)For operation and
			 maintenance of the Coast Guard Reserve program, $136,778,000.
					(b)Fiscal year
			 2013Funds are authorized to be appropriated for fiscal year 2013
			 for necessary expenses of the Coast Guard as follows:
					(1)For the operation and
			 maintenance of the Coast Guard, $7,077,783,000 of which $24,500,000 is
			 authorized to be derived from the Oil Spill Liability Trust Fund to carry out
			 the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)).
					(2)For the acquisition,
			 construction, rebuilding, renovation, and improvement of aids to navigation,
			 shore and offshore facilities, vessels, and aircraft, including equipment
			 related thereto, $1,421,924,000 of which—
						(A)$20,000,000 shall be
			 derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)), to remain available until expended;
						(B)$642,000,000 is
			 authorized to acquire, effect major repairs, renovate, or improve vessels,
			 small boats, and related equipment;
						(C)$289,000,000 is
			 authorized to acquire, effect major repairs, renovate, or improve aircraft or
			 increase aviation capability;
						(D)$166,140,000 is
			 authorized for other equipment;
						(E)$213,692,000 is
			 authorized for shore facilities, aids to navigation facilities, and military
			 housing, of which not more than $14,000,000 shall be derived from the Coast
			 Guard Housing Fund; and
						(F)$110,192,000 is
			 authorized for personnel compensation and benefits and related costs.
						(3)For research,
			 development, testing, and evaluation of technologies, materials, and human
			 factors directly related to improving the performance of the Coast Guard's
			 mission in search and rescue, aids to navigation, marine safety, marine
			 environmental protection, enforcement of laws and treaties, ice operations,
			 oceanographic research, and defense readiness, $19,779,000.
					(4)For retired pay
			 (including the payment of obligations otherwise chargeable to lapsed
			 appropriations for this purpose), payments under the Retired Serviceman's
			 Family Protection and Survivor Benefit Plans, and payments for medical and
			 dental care of retired personnel and their dependents under chapter 55 of title
			 10, United States Code, such sums as are required, to remain available until
			 expended.
					(5)For alteration or removal
			 of bridges over navigable waters of the United States constituting obstructions
			 to navigation, and for personnel and administrative costs associated with the
			 Alteration of Bridges Program, $16,000,000.
					(6)For environmental
			 compliance and restoration functions under
			 chapter 19 of title 14,
			 United States Code, $16,699,000.
					(7)For operation and
			 maintenance of the Coast Guard Reserve program, $136,778,000.
					102.Authorized levels of
			 military strength and training
				(a)Fiscal year
			 2012
					(1)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 47,000 for the fiscal year ending on September 30,
			 2012.
					(2)Military training
			 student loadsFor fiscal year 2012, the Coast Guard is authorized
			 average military training student loads as follows:
						(A)For recruit and special
			 training, 2,500 student years.
						(B)For flight training, 165
			 student years.
						(C)For professional training
			 in military and civilian institutions, 350 student years.
						(D)For officer acquisition,
			 1,200 student years.
						(b)Fiscal year
			 2013
					(1)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 49,350 for the fiscal year ending on September 30,
			 2013.
					(2)Military training
			 student loadsFor fiscal year 2013, the Coast Guard is authorized
			 average military training student loads as follows:
						(A)For recruit and special
			 training, 2,625 student years.
						(B)For flight training, 173
			 student years.
						(C)For professional training
			 in military and civilian institutions, 368 student years.
						(D)For officer acquisition,
			 1,260 student years.
						IIOrganization
			201.Coast Guard authority
			 to operate and maintain Coast Guard assets
				(a)In
			 generalSection 93 of title 14, United States
			 Code, is amended by adding at the end the following:
					
						(e)Operation and
				maintenance of Coast Guard assets and facilitiesAll authority,
				including programmatic budget authority, for the operation and maintenance of
				Coast Guard vessels, aircraft, systems, aides to navigation, infrastructure,
				and any other Coast Guard assets or facilities, shall be allocated to and
				vested in the Coast Guard and the department in which the Coast Guard is
				operating.
						.
				202.Clarification of Coast
			 Guard ice operations mission
				(a)Coast guard provision
			 of Federal icebreaking servicesChapter 5 of title 14, United
			 States Code, is amended by inserting after section 86 the following:
					
						87.Provision of
				icebreaking services
							(a)In
				generalNotwithstanding any other provision of law, except as
				provided in subsection (b), the Coast Guard shall be the sole supplier of
				icebreaking services, on an advancement or reimbursable basis, to each Federal
				agency that requires icebreaking services.
							(b)ExceptionIn
				the event that a Federal agency requires icebreaking services and the Coast
				Guard is unable to provide the services, the Federal agency may acquire
				icebreaking services from another
				entity.
							.
				(b)Priority of Coast Guard
			 missions in polar regions
					(1)Section
			 110Section 110(b)(2) of the Arctic Research and Policy Act of
			 1984 (15 U.S.C.
			 4109(b)(2)) is amended—
						(A)by inserting to
			 execute the statutory missions of the Coast Guard and after
			 needed; and
						(B)by inserting and
			 all budget authority related to such operations after
			 projects,.
						(2)Section
			 312Section 312(c) of the Antarctic Marine Living Resources
			 Convention Act of 1984 (16 U.S.C. 2441(c)) is amended by
			 inserting to execute the statutory missions of the Coast Guard
			 and after needed.
					(c)Conforming
			 amendmentThe table of contents for
			 chapter
			 5 of title 14, United States Code, is amended by inserting
			 after the item relating to section 86 the following:
					
						
							87. Provision of icebreaking
				services.
						
						.
				IIIPersonnel
			301.Acquisition workforce
			 expedited hiring authoritySection 404 of the Coast Guard Authorization
			 Act of 2010 (124 Stat. 2950) is amended—
				(1)in subsection (a)(1), by
			 striking as shortage category positions and inserting as
			 positions for which there is a shortage of candidates or a critical hiring
			 need; and
				(2)in subsection (b)—
					(A)by striking
			 paragraph and inserting section; and
					(B)by striking
			 2012 and inserting 2015.
					302.Officers recommended
			 for promotionSection 259(c)(1) of
			 title 14, United States Code, is amended by striking After
			 selecting and inserting In selecting.
			303.Original appointment
			 of permanent commissioned officersSection 211 of title
			 14, United States Code, is amended by adding at the end the following:
				
					(d)For purposes of this
				section, the term original with respect to the appointment of a
				member of the Coast Guard refers to the member's most recent appointment in the
				Coast Guard that is neither a promotion nor a
				demotion.
					.
			304.Academy pay,
			 allowances, and emolumentsSection 195 of title
			 14, United States Code, is amended—
				(1)by striking
			 person each place it appears and inserting foreign
			 national; and
				(2)by striking pay
			 and allowances each place it appears and inserting pay,
			 allowances, and emoluments.
				305.Academy policy on
			 sexual harassment and sexual violence
				(a)EstablishmentChapter 9 of title 14, United
			 States Code, is amended by adding at the end the following:
					
						200.Policy on sexual
				harassment and sexual violence
							(a)Required
				policyThe Commandant shall direct the Superintendent of the
				Academy to prescribe a policy on sexual harassment and sexual violence. The
				policy shall apply to each member of the Coast Guard Academy personnel. For
				purposes of this section, the term Coast Guard Academy personnel
				includes cadets.
							(b)Policy
				specificationsThe policy under subsection (a) shall
				include—
								(1)programs to promote
				awareness of the incidence of rape, acquaintance rape, and other sexual
				offenses of a criminal nature on and off the Academy reservation;
								(2)the procedure that a
				victim of sexual harassment or sexual violence on or off the Academy
				reservation shall follow if the victim chooses to report the sexual harassment
				or sexual violence, including—
									(A)how to report the alleged
				sexual harassment or sexual violence, including—
										(i)the name and contact
				information of each person that the victim must contact; and
										(ii)an option for
				confidential reporting;
										(B)the name and contact
				information of each person that the victim can contact for assistance;
				and
									(C)how to preserve
				evidence;
									(3)the procedure for
				disciplinary action against a member of the Coast Guard Academy personnel who
				commits sexual harassment or sexual violence;
								(4)any other authorized
				sanctions against a member of the Coast Guard Academy personnel who commits
				sexual harassment or sexual violence; and
								(5)required training on the
				policy for each member of the Coast Guard Academy personnel, including a
				specific training requirement for each member of the Coast Guard Academy
				personnel who process allegations of sexual harassment or sexual
				violence.
								(c)Assessment
								(1)In
				generalThe Commandant shall direct the Superintendent of the
				Academy to conduct an assessment during each Academy program year to determine
				the effectiveness of the policy under subsection (a).
								(2)Biennial
				surveyEach assessment under paragraph (1) that is conducted
				during an odd-numbered program year shall include a survey of Coast Guard
				Academy personnel. The survey shall—
									(A)measure—
										(i)the incidence, during
				that program year, of sexual harassment and sexual violence, on or off the
				Academy reservation, that were reported under subsection (b)(2); and
										(ii)the incidence, during
				that program year, of sexual harassment and sexual violence, on or off the
				Academy reservation, that were not reported under subsection (b)(2); and
										(B)assess the perceptions of
				Coast Guard Academy personnel regarding—
										(i)the policy, training, and
				procedures on sexual harassment and sexual violence;
										(ii)the enforcement of the
				policy;
										(iii)the incidence of sexual
				harassment and sexual violence involving Coast Guard Academy personnel;
				and
										(iv)any other issues
				relating to sexual harassment and sexual violence involving Coast Guard Academy
				personnel, that the Superintendent of the Academy considers relevant.
										(d)Report
								(1)In
				generalThe Commandant shall direct the Superintendent of the
				Academy to submit a report to the Commandant each Academy program year on
				sexual harassment and sexual violence involving a member of the Coast Guard
				Academy personnel that year.
								(2)Report
				specificationsA report under paragraph (1) shall include—
									(A)the number of reported
				incidents of sexual violence, on or off the Academy reservation, involving a
				member of the Coast Guard Academy, categorized by the type of offence, such as
				rape and sexual assault;
									(B)the number of reported
				incidents under subparagraph (A) that were substantiated;
									(C)any updates to the
				policy, training, or procedures on sexual harassment and sexual violence under
				this section during the Academy program year; and
									(D)a plan detailing the
				action that will be taken during the subsequent Academy program year to respond
				to and prevent sexual harassment and sexual violence, on or off the Academy
				reservation, involving a member of the Coast Guard Academy.
									(3)Biennial
				surveyEach report under paragraph (1) that is submitted during
				an odd-numbered program year shall include the results of the survey under
				subsection (c)(2).
								(4)Transmission of
				reportNot later than 90 days after the date of receipt of a
				report under paragraph (1), the Commandant shall transmit a copy of the report
				and the Commandant’s comments on the report to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Transportation
				and Infrastructure of the House of
				Representatives.
								.
				(b)Conforming
			 AmendmentThe table of contents for
			 chapter
			 9 of title 14, United States Code, is amended by inserting
			 after the item relating to section 199 the following:
					
						
							200. Academy policy on sexual
				harassment and sexual
				violence.
						
						.
				306.Coast Guard
			 auxiliarists enrollment eligibilitySection 823 of title
			 14, United States Code, is amended to read as follows:
				
					823.Eligibility,
				enrollmentsThe Auxiliary
				shall be composed of citizens of the United States and its territories and
				possessions, and of aliens lawfully admitted for permanent residence, as
				defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20))—
						(1)who are owners, sole or part, of
				motorboats, yachts, aircraft, or radio stations; or
						(2)who by reason of their special training or
				experience are deemed by the Commandant to be qualified for duty in the
				Auxiliary, and who may be enrolled therein pursuant to applicable
				regulations.
						.
			IVAdministration
			401.Advance procurement
			 fundingWith respect to any
			 Coast Guard vessel for which amounts are appropriated or otherwise made
			 available for vessels for the Coast Guard in any fiscal year, the Secretary may
			 enter into a contract or place an order, in advance of a contract or order for
			 construction of a vessel, for—
				(1)materials, parts,
			 components, and effort for the vessel;
				(2)the advance construction
			 of parts or components for the vessel;
				(3)protection and storage of
			 materials, parts, or components for the vessel; and
				(4)production planning,
			 design, and other related support services that reduce the overall procurement
			 lead time of the vessel.
				402.Multiyear procurement
			 authority for Coast Guard National Security Cutters
				(a)In
			 GeneralBeginning with the
			 fiscal year 2012 program year, the Secretary of the department in which the
			 Coast Guard is operating may enter, under section 2306b of title 10, United
			 States Code, into a multiyear contract for the procurement of Coast Guard
			 National Security Cutters and government-furnished equipment associated with
			 the National Security Cutter program.
				(b)LimitationThe Secretary may not enter into a contract
			 under subsection (a) until—
					(1)the Secretary submits to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives a
			 certification that the Secretary has made, with respect to the contract, each
			 of the findings under section 2306b(a) of title 10, United States Code, such as
			 the analysis referred to under subsection (c) of this section; and
					(2)a period of 30 days has elapsed after the
			 date that the Secretary submits the certification under paragraph (1).
					(c)Determination of
			 Substantial SavingsIn
			 conducting an analysis of substantial savings under section 2306b(a)(1) of
			 title 10, United States Code, the Secretary—
					(1)may not limit the analysis to a simple
			 percentage-based metric; and
					(2)shall employ a full-scale analysis of cost
			 avoidance—
						(A)based on a multiyear procurement;
			 and
						(B)taking into account the potential benefit
			 any accrued savings might have for future shipbuilding programs if the cost
			 avoidance savings were subsequently utilized for further ship
			 construction.
						403.Requirement to
			 maintain United States polar icebreaking capability
				(a)In
			 generalThe Secretary of the department in which the Coast Guard
			 is operating shall acquire, either through new construction or the rebuilding,
			 renovating, or improving of existing Coast Guard assets, not less than 2 heavy
			 polar icebreakers for operation by the Coast Guard to avoid jeopardizing
			 national security, law enforcement, maritime safety, search and rescue,
			 environmental protection, disaster response, scientific research, natural
			 resource protection, marine pollution response and prevention, and fishery
			 enforcement missions.
				(b)Necessary
			 measuresThe Secretary shall take all necessary measures,
			 including the provision of necessary operation and maintenance funding, to
			 ensure that—
					(1)the Coast Guard
			 maintains, at a minimum, its current vessel capacity, including 1 medium and 2
			 heavy polar icebreakers, for carrying out ice operations and other Coast Guard
			 missions in the Arctic and Antarctic, Great Lakes, and New England regions;
			 and
					(2)any such vessels that are
			 not fully operational are brought up to, and maintained at, full operational
			 capability.
					(c)Current
			 icebreaker maintenanceUntil new icebreakers are acquired under
			 subsection (a), the Commandant of the Coast Guard may not—
					(1)transfer,
			 relinquish ownership of, or recycle the POLAR SEA or POLAR STAR;
					(2)remove any part of the
			 POLAR SEA unless it will be installed on the POLAR STAR before it is put in
			 ‘‘active’’ status and the Commandant certifies to the Committee on Commerce,
			 Science, and Transportation and the Committee on Armed Services of the Senate
			 and the Committee on Transportation and Infrastructure and the Committee on
			 Armed Services of the House of Representatives that it is not possible for the
			 POLAR STAR to function properly without doing so;
					(3)change the existing
			 homeport of any Coast Guard icebreaker; or
					(4)expend any funds—
						(A)for any expenses
			 directly or indirectly associated with the decommissioning of either of the
			 vessels, including expenses for dock use or other goods and services;
						(B)for any personnel
			 expenses directly or indirectly associated with the decommissioning of either
			 of the vessels, including expenses for a decommissioning officer;
						(C)for any expenses
			 associated with a decommissioning ceremony for either of the vessels;
						(D)to appoint a
			 decommissioning officer to be affiliated with either of the vessels; or
						(E)to place either of the
			 vessels in inactive status.
						(d)ReimbursementNothing
			 in this section shall preclude the Secretary from seeking reimbursement for
			 operation and maintenance costs of the polar icebreakers from other Federal
			 agencies and entities, including foreign governments, that benefit from the use
			 of the polar icebreakers.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of the department in which the Coast Guard is operating such sums as
			 may be necessary—
					(1)to acquire the polar
			 icebreakers under subsection (a); and
					(2)to maintain and operate
			 the polar icebreaker fleet under subsection (b).
					404.Forward operating
			 facilityNot later than 180
			 days after the date of enactment of this Act, the Secretary of the department
			 in which the Coast Guard is operating may construct or lease hangar, berthing,
			 and messing facilities in the Aleutian Island-Bering Sea operating area. The
			 facilities shall—
				(1)support aircraft
			 maintenance, including exhaust ventilation, heat, engine wash system, head
			 facilities, fuel, ground support services, and electrical power; and
				(2)provide shelter for both
			 current helicopter assets and those projected to be located at Air Station
			 Kodiak, Alaska for at least 20 years.
				405.National response
			 functions
				(a)In
			 generalSection 311 of the Federal Water Pollution Control Act
			 (33 U.S.C.
			 1321) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph
			 (23); and
						(B)redesignating paragraphs
			 (24) through (26) as paragraphs (23) through (25), respectively;
						(2)in subsection (j)(2), by
			 striking National
			 Response Unit. through acting through the
			 National Response Unit and inserting the following:
						
							(2)National response
				functionsThe Secretary of the department in which the Coast
				Guard is operating—
							;
				and
					(3)in subsection
			 (j)(4)(C)(vi), by striking , and into operating procedures of the
			 National Response Unit.
					(b)Conforming
			 AmendmentSection 4202(b) of the Oil Pollution Act of 1990 (33
			 U.S.C. 1321 note) is amended—
					(1)by striking paragraph
			 (2); and
					(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
					406.Conforming
			 amendmentSection 210 of the
			 Coast Guard and Maritime Transportation Act of 2006 (14 U.S.C. 93 note) is
			 repealed.
			VShipping and
			 navigation
			501.Designation of St.
			 George Harbor as a harbor of refuge
				(a)ConsultationNot
			 later than 1 year after the date of enactment of this Act, the Commandant of
			 the Coast Guard shall consult with appropriate Federal agencies and with State
			 and local interests to determine what improvements are necessary to make the
			 harbor at St. George, Alaska, a fully functional harbor of refuge throughout
			 the year.
				(b)PurposesThe
			 purposes of the consultation under subsection (a) shall be to enhance safety of
			 human life at sea and protect the marine environment in the Central Bering
			 Sea.
				(c)ReportNot
			 later than 90 days after making the determination under subsection (a), the
			 Commandant shall inform the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives in writing of the improvements necessary to make the
			 harbor at St. George, Alaska, a fully functional harbor of refuge throughout
			 the year.
				502.Protection and fair
			 treatment of seafarers
				(a)In
			 generalChapter 111 of title 46,
			 United States Code, is amended by adding at the end the following:
					
						11113.Protection and fair
				treatment of seafarers
							(a)PurposeThe
				purpose of this section shall be to ensure the protection and fair treatment of
				seafarers.
							(b)Special fund
								(1)EstablishmentThere
				is established in the Treasury a special fund known as the Support of
				Seafarers Fund.
								(2)Use of amounts in
				FundThe amounts deposited into the Fund shall be available to
				the Secretary, without fiscal year limitation, to—
									(A)pay necessary support
				under subsection (c)(1); and
									(B)reimburse a shipowner for
				necessary support under subsection (c)(2).
									(3)Amounts credited to
				FundNotwithstanding any other provision of law, the Fund may
				receive—
									(A)any moneys ordered to be
				paid to the Fund in the form of community service under section 8B1.3 of the
				United States Sentencing Guidelines Manual or to the extent permitted under
				paragraph (4); and
									(B)amounts reimbursed or
				recovered under subsection (e).
									(4)Prerequisite for
				community service creditsThe Fund may receive credits under
				paragraph (3)(A) if the unobligated balance of the Fund is less than
				$5,000,000.
								(5)Authorization of
				appropriationThere are authorized to be appropriated, from the
				Fund, for each fiscal year such sums as may be necessary for the purposes set
				forth in paragraph (2).
								(6)Report
				required
									(A)In
				generalThe Secretary shall submit to Congress, concurrent with
				the President’s budget submission for a given fiscal year, a report that
				describes—
										(i)the amounts credited to
				the Fund under paragraph (3) for the preceding fiscal year;
										(ii)in detail, the
				activities for which amounts were charged; and
										(iii)the projected level of
				expenditures from the Fund for the upcoming fiscal year, based on—
											(I)on-going activities;
				and
											(II)new cases, derived from
				historic data.
											(B)ExceptionSubparagraph
				(A) shall not apply to obligations during the first fiscal year during which
				amounts are credited to the Fund.
									(7)Fund
				managerThe Secretary shall designate a Fund manager. The Fund
				manager shall—
									(A)ensure the visibility and
				accountability of transactions utilizing the Fund;
									(B)prepare the report under
				paragraph (6);
									(C)monitor the unobligated
				balance of the Fund; and
									(D)provide notice to the
				Secretary and the Attorney General whenever the unobligated balance of the Fund
				is less than $5,000,000.
									(c)AuthorityThe
				Secretary may—
								(1)pay, from amounts
				appropriated from the Fund, necessary support of—
									(A)a seafarer that—
										(i)enters, remains, or is
				paroled into the United States; and
										(ii)is involved in an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard; and
										(B)a seafarer that the
				Secretary determines was abandoned in the United States; and
									(2)reimburse, from amounts
				appropriated from the Fund, a shipowner that has provided necessary support of
				a seafarer who has been paroled into the United States to facilitate an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard, for the costs of necessary support if the Secretary
				determines that reimbursement is necessary to avoid serious injustice.
								(d)LimitationNothing
				in this section shall be construed—
								(1)to create a right,
				benefit, or entitlement to necessary support; or
								(2)to compel the Secretary
				to pay or reimburse the cost of necessary support.
								(e)Reimbursement;
				recovery
								(1)In
				generalA shipowner shall reimburse the Fund an amount equal to
				the total amount paid from the Fund for necessary support of a seafarer plus a
				surcharge of 25 percent of the total amount if—
									(A)the shipowner—
										(i)during the course of an
				investigation, reporting, documentation, or adjudication of any matter that the
				Coast Guard referred to a United States Attorney or the Attorney General, fails
				to provide necessary support of a seafarer who was paroled into the United
				States to facilitate the investigation, reporting, documentation, or
				adjudication; and
										(ii)subsequently receives a
				criminal penalty; or
										(B)the shipowner, under any
				circumstance, abandons a seafarer in the United States, as determined by the
				Secretary.
									(2)EnforcementIf
				a shipowner fails to reimburse the Fund under paragraph (1), the Secretary
				may—
									(A)proceed in rem against
				any vessel of the shipowner in the Federal district court for the district in
				which the vessel is found; and
									(B)withhold or revoke the
				clearance required under section 60105 of any vessel of the shipowner wherever
				the vessel is found.
									(3)RemedyA
				vessel may obtain clearance from the Secretary after it is withheld or revoked
				under paragraph (2)(B) if the shipowner reimburses the Fund the amount required
				under paragraph (1).
								(f)Bond and
				surety
								(1)AuthorityThe
				Secretary may require a bond or a surety satisfactory as an alternative to
				withholding or revoking clearance under subsection (e) if, in the opinion of
				the Secretary, the bond or surety satisfactory is necessary to facilitate an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard.
								(2)Surety
				corporationsA surety corporation may provide a bond or surety
				satisfactory under paragraph (1) if the surety corporation is authorized by the
				Secretary of the Treasury under
				section
				9305 of title 31 to provide surety bonds under
				section
				9304 of title 31.
								(3)ApplicationThe
				authority to require a bond or surety satisfactory or to request the
				withholding or revocation of the clearance under subsection (e) applies to any
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard.
								(g)DefinitionsIn
				this section:
								(1)Abandons;
				abandonedThe term abandons or
				abandoned means—
									(A)a shipowner's unilateral
				severance of ties with a seafarer; or
									(B)a shipowner's failure to
				provide necessary support of a seafarer.
									(2)Bond or surety
				satisfactoryThe term bond or surety satisfactory
				means a negotiated instrument, the terms of which may, at the discretion of the
				Secretary, include provisions that require a shipowner to—
									(A)provide necessary support
				of a seafarer who has or may have information pertinent to an investigation,
				reporting, documentation, or adjudication of any matter that is related to the
				administration or enforcement of any treaty, law, or regulation by the Coast
				Guard;
									(B)facilitate an
				investigation, reporting, documentation, or adjudication of any matter that is
				related to the administration or enforcement of any treaty, law, or regulation
				by the Coast Guard;
									(C)stipulate to certain
				incontrovertible facts, including the ownership or operation of the vessel, or
				the authenticity of documents and things from the vessel;
									(D)facilitate service of
				correspondence and legal papers;
									(E)enter an appearance in
				United States district court;
									(F)comply with directions
				regarding payment of funds;
									(G)name an agent in the
				United States for service of process;
									(H)stipulate in United
				States district court as to the authenticity of certain documents;
									(I)provide assurances that
				no discriminatory or retaliatory measures will be taken against a seafarer
				involved in an investigation, reporting, documentation, or adjudication of any
				matter that is related to the administration or enforcement of any treaty, law,
				or regulation by the Coast Guard;
									(J)provide financial
				security in the form of cash, bond, or other means acceptable to the Secretary;
				and
									(K)provide for any other
				appropriate measures as the Secretary considers necessary to ensure the
				Government is not prejudiced by granting the clearance required under section
				60105 of title 46.
									(3)FundThe
				term Fund means the Support of Seafarers Fund established under
				this section.
								(4)Necessary
				supportThe term necessary support means normal
				wages, lodging, subsistence, clothing, medical care (including
				hospitalization), repatriation, and any other expense the Secretary considers
				appropriate.
								(5)SeafarerThe
				term seafarer means an alien crewman who is employed or engaged in
				any capacity on board a vessel subject to the jurisdiction of the United
				States.
								(6)ShipownerThe
				term shipowner means an individual or entity that owns, has an
				ownership interest in, or operates a vessel subject to the jurisdiction of the
				United States.
								(7)Vessel subject to the
				jurisdiction of the United StatesThe term vessel subject
				to the jurisdiction of the United States has the meaning given the term
				in section 70502(c), except that it excludes—
									(A)a vessel—
										(i)that is owned by the
				United States, a State or political subdivision thereof, or a foreign nation;
				and
										(ii)that is not engaged in
				commerce; and
										(B)a bareboat—
										(i)that is chartered and
				operated by the United States, a State or political subdivision thereof, or a
				foreign nation; and
										(ii)that is not engaged in
				commerce.
										(h)RegulationsThe
				Secretary may prescribe regulations to implement this
				section.
							.
				(b)Conforming
			 amendmentThe table of contents for
			 chapter 111 of title 46,
			 United States Code, is amended by inserting after the item relating to section
			 11112 the following:
					
						
							11113. Protection and fair
				treatment of
				seafarers.
						
						.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund $1,500,000 for each of fiscal years 2012, 2013, and 2014.
				503.Delegation of
			 authoritySection 3316 of
			 title 46, United States Code, is amended—
				(1)in subsection
			 (b)(2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the period at
			 the end of subparagraph (B) and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(C)if the Secretary of State
				determines that the foreign classification society does not provide comparable
				services in or for the government of a country designated by the Secretary of
				State as a State Sponsor of
				Terrorism.
							;
					(2)in subsection
			 (d)(2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the period at
			 the end of subparagraph (B) and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(C)if the Secretary of State
				determines that the foreign classification society does not provide comparable
				services in or for the government of a country designated by the Secretary of
				State as a State Sponsor of Terrorism.
							;
				and
					(3)by adding at the end the following—
					
						(e)The Secretary shall
				revoke an existing delegation made to a foreign classification society under
				subsection (b) or (d) if the Secretary of State determines that the foreign
				classification society provides comparable services in or for the government of
				a country designated by the Secretary of State as a State Sponsor of
				Terrorism.
						.
				504.Report on
			 establishment of arctic deep water port
				(a)StudyThe
			 Commandant of the Coast Guard shall conduct a study on the feasibility and
			 potential of establishing a deep water sea port in the Arctic to protect and
			 advance strategic United States interests within the Arctic region.
				(b)ScopeThe
			 study under subsection (a) shall include an analysis of:
					(1)the capability that a
			 deep water sea port would provide;
					(2)potential and optimum
			 locations for the port;
					(3)the resources needed to
			 establish the port;
					(4)the time frame needed to
			 establish the port;
					(5)the infrastructure
			 required to support the port; and
					(6)any other issues the
			 Secretary considers necessary to complete the study.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commandant shall
			 submit a report on the findings of the study under subsection (a) to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
				505.Risk analysis
			 of transporting Canadian tar sands
				(a)In
			 generalThe Commandant of the Coast Guard shall assess the
			 increased vessel traffic in the Salish Sea (including the Puget Sound, the
			 Strait of Georgia, Haro Strait, Rosario Strait, and the Strait of Juan de
			 Fuca), that may occur from the transport of Canadian tar sands oil.
				(b)ScopeThe
			 analysis required under subsection (a) shall, at a minimum, consider—
					(1)the extent to
			 which vessel (barge, tanker, and supertanker) traffic may increase due to
			 Canadian tar sands development;
					(2)whether transport of
			 Canadian tar sands within the Salish Sea is likely to require navigation
			 through United States territorial waters;
					(3)the rules and regulations
			 that restrict supertanker traffic in United States waters, including an
			 assessment of whether there are methods to bypass those rules in such waterways
			 and adjacent Canadian waters;
					(4)the rules and regulations
			 that restrict the amount of oil transported in tankers or barges in United
			 States waters, including an assessment of whether there are methods to bypass
			 those rules in such waterways and adjacent Canadian waters;
					(5)spill response capability
			 throughout the shared water of the United States and Canada, including oil
			 spill response planning requirements for vessels bound for one nation
			 transiting through the waters of the other nation;
					(6)vessel emergency response
			 towing capability at the entrance to the Strait of Juan de Fuca;
					(7)the agreement between the
			 United States and Canada that outlines requirements for laden tank vessels to
			 be escorted by tug boats;
					(8)whether oil extracted
			 from tar sands has different properties from other types of oil, including
			 toxicity and other properties, which may require different maritime clean up
			 technologies; and
					(9)a risk assessment of the
			 increasing supertanker, tanker, and barge traffic associated with Canadian tar
			 sands development or expected to be associated with Canadian tar sands
			 development.
					(c)Consultation
			 requirementIn conducting the analysis required under this
			 section, the Commandant shall consult with the State of Washington and affected
			 tribal governments. The Commandant is also strongly encouraged to consult with
			 the Secretary of State.
				(d)RecommendationsNot
			 later than 180 days after the date of enactment of this Act, the Commandant
			 shall submit recommendations based on the analysis required under this section
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives.
			 The recommendations shall consider a full range of options for the management
			 of increasing maritime traffic and minimizing the increased likelihood of an
			 oil spill, including Federal legislation, promulgation of Federal rules, and
			 the establishment of cooperative agreements for shared funding of spill
			 prevention and response systems.
				VIMiscellaneous
			601.Conveyance of
			 decommissioned Coast Guard Cutter STORIS
				(a)In
			 generalThe Commandant of the Coast Guard shall convey the Coast
			 Guard Cutter STORIS to the Storis Museum under subsection (b) if the Commandant
			 determines that the cost to the Federal Government of conveying the Coast Guard
			 Cutter STORIS through the General Services Administration exceeds the cost to
			 the Federal Government of conveying to the STORIS Museum under subsection
			 (b).
				(b)Coast Guard cutter
			 STORISSubject to the cost determination under subsection (a) and
			 after the decommissioning of the Coast Guard Cutter STORIS, the Commandant of
			 the Coast Guard shall convey, without consideration, all right, title, and
			 interest owned by the United States in the Coast Guard Cutter STORIS to the
			 Storis Museum, a nonprofit entity of Juneau, Alaska, if the head of the STORIS
			 Museum agrees—
					(1)to use the vessel as a
			 historic memorial;
					(2)to make the United States
			 Coast Guard Cutter STORIS available to the public as a museum;
					(3)to work cooperatively
			 with other museums to provide education and memorialize the maritime heritage
			 of the United States Coast Guard Cutter STORIS and other maritime activities in
			 Alaska, the Pacific Northwest, the Arctic Ocean, and adjacent oceans and
			 seas;
					(4)that the vessel will not
			 be used for commercial transportation purposes;
					(5)to make the vessel
			 available to the United States Government if needed for use by the Commandant
			 in time of war or a national emergency or based on the critical needs of the
			 United States Coast Guard;
					(6)to hold the Government
			 harmless for any claims arising from exposure to hazardous materials, including
			 asbestos and polychlorinated biphenyls (PCBs), except for claims arising from
			 the use of the United States Coast Guard Cutter STORIS by the Government;
			 and
					(7)to any other conditions
			 the Commandant considers appropriate.
					(c)Treatment of
			 ConveyanceThe conveyance of the Coast Guard Cutter STORIS under
			 this section shall not be considered a distribution in commerce for purposes of
			 section 6(e) of the Toxic Substances Control Act (15 U.S.C.
			 2605(e)).
				(d)Other Excess
			 EquipmentThe Commandant may convey to the recipient of the Coast
			 Guard Cutter STORIS under this section any excess equipment or parts from other
			 decommissioned Coast Guard vessels for use to enhance the vessel's operability
			 and function for purposes of a public museum and historical display.
				602.Coast Guard
			 administrative costsSection
			 1012(a)(4) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(4)) is amended by
			 striking damages and inserting damages, including the
			 cost of commercial claims processing, expert services, training, technical
			 services, and other administrative and personnel costs to process
			 claims.
			603.Oil spill liability
			 trust fund investment amountNot later than 30 days after the date of
			 enactment of this Act, the Secretary of the Treasury shall increase the amount
			 invested in income producing securities under section 5006(b) of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2736(b)) by
			 $12,851,340.
			604.Dry dock
			 operationA vessel transported
			 in Dry Dock #2 (State of Alaska registration AIDEA FDD-2) is not merchandise
			 for purposes of section 55102 of title 46, United States Code, if, during such
			 transportation, Dry Dock #2 remains connected by a utility or other connecting
			 line to pier-side moorage.
			605.Technical
			 amendments
				(a)Continuation on active
			 dutySection 290(a) of title 14, United
			 States Code, is amended in the second sentence by striking in the grade
			 of vice admiral and inserting in or above the grade of vice
			 admiral.
				(b)Failure of selection
			 and removal from active statusSection 740(d) of title 14, United
			 States Code, is amended by striking that appointment and
			 inserting that Reserve appointment.
				(c)Table of
			 contentsThe table of contents for
			 chapter 17 of title 14,
			 United States Code, is amended by—
					(1)by striking the item
			 relating to section 669 and inserting the following:
						
							
								669. Telephone installation and
				charges.
							
							;
						and(2)by striking the item
			 relating to section 674 and inserting the following:
						
							
								674. Small boat station rescue
				capability.
							
							.
					606.Vessel
			 determinations
				(a)Vessels Deemed New
			 VesselsThe vessel with
			 United States official number 981472 and the vessel with United States official
			 number 988333 shall each be deemed to be a new vessel effective on the date of
			 delivery after January 1, 2008, from a privately owned United States shipyard
			 if no encumbrances are on record with the United States Coast Guard at the time
			 of the issuance of the new vessel certificate of documentation for each
			 vessel.
				(b)Safety
			 InspectionEach vessel under
			 subsection (a) shall be subject to the vessel safety and inspection
			 requirements of title 46, United States Code (as in effect on the day before
			 the date of enactment of this Act), applicable to any such vessel.
				607.Alteration of bridge
			 obstructing navigation
				(a)Requirement to commence
			 administrative reviewNot
			 later than 15 days after the date of enactment of this Act, the Commandant of
			 the Coast Guard shall certify to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives that the Coast Guard has
			 commenced the required interagency administrative review of the pending
			 proposal to alter the bridge that is unreasonably obstructing navigation and
			 that spans the Kill Van Kull, connecting Bayonne, New Jersey, and Staten
			 Island, New York.
				(b)Expedited
			 ProcessThe
			 Commandant—
					(1)shall expedite the interagency
			 administrative review under subsection (a); and
					(2)may use any resources offered to the Coast
			 Guard by the bridge owner for the purpose of paragraph (1).
					(c)Deadline for
			 CompletionNot later than
			 December 31, 2011, the Coast Guard shall complete the interagency
			 administrative review under subsection (a).
				608.Documentation of LNG
			 tankers
				(a)In
			 GeneralNotwithstanding
			 sections 12112 and 12132 and chapter 551 of title 46, United States Code, the
			 Secretary of the department in which the Coast Guard is operating may issue a
			 certificate of documentation with a coastwise endorsement for each of the
			 following vessels:
					(1)LNG GEMINI (United States official number
			 595752).
					(2)LNG LEO (United States official number
			 595753).
					(3)LNG VIRGO (United States official number
			 595755).
					(b)Limitation on
			 OperationCoastwise trade
			 authorized under subsection (a) shall be limited to carriage of natural gas, as
			 that term is defined in section 3(13) of the Deepwater Port Act of 1974 (33
			 U.S.C. 1502(13)).
				(c)Termination of
			 Effectiveness of EndorsementsThe coastwise endorsement issued under
			 subsection (a) for a vessel shall expire on the date of the sale of the vessel
			 by the owner of the vessel on the date of enactment of this Act to a person who
			 is not related by ownership or control to such owner.
				609.Notice of
			 arrivalThe regulations
			 required under section 109(a) of the Security and Accountability For Every Port
			 Act of 2006 (33 U.S.C. 1223 note) dealing with notice of arrival requirements
			 for foreign vessels on the Outer Continental Shelf shall not apply to a vessel
			 documented under section 12105 of title 46, United States Code, unless the
			 vessel arrives from a foreign port or place.
			610.Homeporting of FSV
			 HENRY B BIGELOW
				(a)Deadline for Final
			 Decision regarding the Homeport for the FSV Henry B Bigelow
					(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Administrator of the National
			 Oceanic and Atmospheric Administration shall make a final decision regarding
			 the homeport for the FSV HENRY B BIGELOW.
					(2)Advance notice to
			 CongressNot later than 45
			 days before the date that the final decision under paragraph (1) is
			 implemented, the Administrator shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Natural
			 Resources of the House of Representative—
						(A)notification of the proposed final
			 decision; and
						(B)an explanation of—
							(i)the rationale for the homeport selected in
			 the proposed final decision; and
							(ii)how the proposed final decision addresses
			 the considerations under subsection (b).
							(b)ConsiderationsIn making a final decision under subsection
			 (a), the Administrator of the National Oceanic and Atmospheric Administration
			 shall consider—
					(1)the use of existing infrastructure owned by
			 the Administration;
					(2)the proximity of the proposed homeport to
			 Federal research facilities and to programs that could directly benefit from
			 the research conducted by the FSV HENRY B BIGELOW, including the
			 Administration’s Northeast Fisheries Science Center;
					(3)the proximity of the proposed homeport to
			 non-Federal fisheries research partners and vessel and equipment repair and
			 support infrastructure;
					(4)the prior homeport location of the FSV
			 ALBATROSS, which the FSV HENRY B BIGELOW is replacing; and
					(5)the historical and cultural significance of
			 the presence of a Federal fisheries research vessel at the proposed
			 homeport.
					(c)Progress
			 ReportNot later than 30 days
			 after the date of enactment of this Act, the Administrator of the National
			 Oceanic and Atmospheric Administration shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report on the
			 Administrator's progress in making a final decision under subsection
			 (a).
				611.Higher volume
			 port area regulatory definition change
				(a)In
			 generalSubsection (a) of
			 section 710 of the Coast Guard Authorization Act of 2010 (Public Law 111–281;
			 124 Stat. 2986) is amended to read as follows:
					
						(a)Higher volume
				ports
							(1)In
				generalNotwithstanding any
				other provision of law, the requirements of subparts D, F, and G of part 155 of
				title 33, Code of Federal Regulations, that apply to the higher volume port
				area for the Strait of Juan de Fuca at Port Angeles, Washington (including any
				water area within 50 nautical miles seaward), to and including Puget Sound,
				shall be deemed to apply, in the same manner, and to the same extent, to the
				Strait of Juan de Fuca at Cape Flattery, Washington (including any water area
				within 50 nautical miles seaward), to and including Puget Sound.
							(2)Effective
				dateThis subsection shall
				take effect on July 1,
				2012.
							.
				(b)Conforming
			 amendmentSubsection (b) of
			 such section is amended by striking ‘‘the modification of the higher volume
			 port area definition required by subsection (a)’’ and inserting ‘‘higher volume
			 port requirements made applicable under subsection (a)’’.
				
	
		January 26, 2012
		Reported with an amendment
	
